 FERRARA BROTHERS BLDG. MATERIALSCORP.521Ferrara Brothers Building Materials Corp.,and State-wide Systems,Inc.andLocal 282, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemenandHelpersofAmerica.Case29-CA-3436May 9, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS JENKINSAND KENNEDYOn January 9, 1974, Administrative Law JudgePaul E. Weil issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel also filed exceptions and a brief in supportof the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions 1 andbriefsand has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Ferrara BrothersBuildingMaterialsCorp.,and Stateside Systems,Inc.,Brooklyn,New York, its officers,agents,successors,and assigns,shall take the action set forthin the said recommended Order.iWe rejectthe contentions of the Respondent that Carmine Raganovoluntarily quit his job and,therefore, was not discriminatorily discharged.The evidence,based upon the credited testimony of Ragano, shows that hewas firedby theRespondent and that he did not voluntarily quit his job as alaborer.YTheRespondent has excepted to certain credibility findings made bytheAdministrative Law Judge.It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry WallProducts,Inc.,91 NLRB 544, enfd. 188 F.2d 362 (C A. 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.DECISIONPAUL E. WEIL, Administrative Law Judge:On June 18,1973, Local 282, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America,hereinaftercalled theUnion, filed withtheRegionalDirector for Region 29 of the National LaborRelationsBoard,hereinafter calledthe Board,a charge alleging thatFerraraBrothers Building Materials Corp.and/or State-wide Systems,Inc., hereinafterjointlycalled Respondent,violated the National LaborRelationsAct, asamended,hereinaftercalled the Act,by the discharge of CarmineRagano because of his membership in the Union. OnAugust 20, 1973,the Regional Director on behalf of theGeneral Counsel of theBoard issued a complaint andnotice of hearing alleging the same violation charged. In itsduly filed answer,Respondent denied the commission ofany unfair labor practices,denied that the Board hasjurisdictionover Statewide Systems,Inc., and denied thatStatewideSystems,Inc., discharged Ragano.On the issues thus joined the matter came on for hearingbefore me on October 23, 1973, in Brooklyn, New York.All partieswere present and represented by counsel andhad an opportunityto call and examine witnesses and toadduce relevantand material evidence.At the close of thehearing all partiesarguedorally on the record. After thecloseof the hearingtheGeneral Counsel filed a brief.On the entire recordin the case and in consideration ofthe argumentsand brief, I herebymake the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERFerraraBrothers BuildingMaterials Corp.,hereinaftercalledFerraraBrothers,isengaged in the sale anddistribution of buildingmaterials including ready-mixedconcretein and about the city of Brooklyn, New York. Inthe yearending August1973 itsold goods and materials toAmuroso Utilities Incorporated,valued in excess of$102,000.In the sameyear AmurosoUtilities Incorporatedpurchased goods and materials from firms located outsideof the Stateof New York, whichgoods and materials weredelivereddirectlyto it fromout of theStateof New Yorkand valued in excess of$50,000.Ferrara Brothers isengaged in commerce within the meaning oftheAct.Statewide Systems, Inc., isa New Yorkcorporationengaged in maintenance of buildings, lots, and equipment.In its last fiscalyear,Statewide Systems,Inc., receivedincomesolely for workperformed for Ferrara Brothers atits variousinstallations.FerraraBrothersis owned byfive brothers of the Ferrarafamilyand their mother.Statewide Systems, Inc., is ownedby twoof the Ferrara brothers and their mother.All of theowners of each corporationcomprised the board ofdirectorsof each corporation.Joseph Ferrara is thepresidentof both corporations.Jerome Ferrara is the vicepresidentof both andVincent Ferrara is the secretary ofboth.It appearsthat Vincentand Joseph Ferrara are theactivemembers of management at Statewide whichemploys up tofive employees and has never had asupervisorother than the twoFerraras. Vincent appearsalso to be active in the management of Ferrara Brothers.Although thematter was not gone intovery deeply at thehearing,itappears that there has been interchange both ofequipment and function between the two corporations.The allegeddiscriminatee,Carmine Ragano,in 1970 whilehe wasdriving aconcrete truck was transferred from thepayroll of FerraraBrothersto the payrollof Statewide.Statewide owns no trucksor heavyequipment.The210 NLRB No. 92 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDequipment used by Statewide is owned by Ferrara Brothersand bears its name.There is no indicationby signs orotherwise that Statewide exists other than the fact thatseparatepayroll checksare given to Statewide employeesand of course the tax accounts and corporation listingswith the StateofNew Yorkare based on separateidentities.I conclude that Statewide and Ferrara Brothers consti-tute a single integrated enterprise and are a commonemployer within the meaning of the Act. I find further thatboth are employers engaged in commerce within themeaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICEA.BackgroundBoth corporations were incorporated in 1969. CarmineRagano was first employed by Ferrara Brothers on May28, 1969, and was injured in an accident on the job onOctober 10 that year. He returned to work for FerraraBrothers on December 9, 1969, and left on his own accordon January 28, 1970, returning on April 22, 1970. InSeptember 1970 he was transferred to Statewide where heworked until January 13, 1971.1Ragano again returned to Respondent and was hired byStatewide on May 1, 1973, working until May 7, 1973. It isthis termination that was litigated herein.B.Discussions and ConclusionsOn or shortly before May 12 Ragano asked VincentFerrara, with whom he was apparently on friendly terms,for a job, indicating that he was desperate for employment.Ferrara said that he was buying three new concrete trucksand when they were delivered he would put Ragano on oneof them. Ragano answered that he needed a job immedi-ately whereupon, according to Ragano's testimony, Ferrar-a said that he would hire him as a laborer until he got thethree new trucks. A couple of days later, Ragano went towork as a laborer on the payroll of Statewide.He started on May 1, which was the end of a pay period,and continued to work the 2d, 3d, and 4th. On May 3Ragano was given a paycheck for his May 1 work. Inaccordancewith his usual custom Ragano took hispaycheck home and left it for his wife. Ragano testifiedthathe is illiterate.The following day Mrs. Raganodiscovered that the paycheck was computed on the basis ofa wage of $5 an hour and she had understood that herhusband was making $5.53 an hour. That evening shecalled the discrepancy to Ragano's attention when he camehome.The following Monday morning, May 7,instead ofgoing immediately to the job Ragano went to VincentFerrara's office.He walked in and said, "Vinnie you madea mistake over here."Ferrara asked him what he meantand Ragano pointed out that he only gave him$5 an hour,that he was getting more than that before,and further thatRespondent did not take out for pension and welfare.Ferrara answered, "Why, you were in the Union?"Raganoanswered in the affirmative.Then,according to Ragano,Ferrara said, "you betterget out of here and do not makeany trouble for yourself."Ragano answered,"you can dothis to me?" Ferrara again said, "just get out of here and donot make any trouble for yourself."Ragano said he wouldgo talk to the delegate,whereupon Ferrara said,"just getout of here" and he left.According to Ferrara's testimony,Ragano came into hisofficeon May 7and told Ferrara that he wanted to be atruckdriver,that Ferrara had to put him on the truck.Ferrara answered, "I have no knowledge of you being atruckdriver"and Ragano answered,"well,we'llsee,mydelegate will talk to you."Ferrara testified that he did notknow what union Ragano was referring to, and thatRagano did not say.Ferrara stated that during thisinterview he told Ragano that if he wanted to continue as alaborer the job was open to him but that Ragano left thepremises and he has not seen him since.Ferrara alsotestified that he never at any time told Ragano that hewould hire him as a cement truckdriver.IcreditRagano with regard to both conversations. Hisdemeanor impressed me as that of a very truthful personreporting his best recollection with maximum candor.Ferrara testified that on May 7 when Ragano came in tohis office he had in his hand his check stub,but nothing inhis testimony indicated any conversation that revolvedaround the check stub or any reason for Ragano to haveflourished it in Ferrara's office.Iconclude that Ferrara had no idea that Ragano hadjoined the Union.Ragano was under the mistakenimpression that,having joined the Union,the deductionsfor the union funds would be made from his paycheck. Heactually had two different complaints,one that he was paid$5 rather than$5.53, the amount that he had been paid as alaborer during his last term of employment with Respon-dent and further that deductions should have been madefrom his check.He was incorrect in both regardsapparently. It appears that there is no contract coveringemployment of laborers by Statewide and in any event ifRagano'semployment were covered by a contract nodeductions would have been made from his paycheck fortheUnion'sfunds.On the other hand,there is noestablished wage for laborers,according to the testimonyofFerrara, and in the absence of a prior agreementRagano had no basis for his complaint that he was paid at$5 an hour. I believe and find that Ferrara was taken abackby the two complaints voiced by Ragano and more sowhen he found that Ragano had joined the Union. Heprobably misunderstood Ragano's complaint to be thatRagano expected to be paid the truckdrivers' wage, which Iwould assume was considerably more than $5 or even1It appears that at the same time Ragano was transferred to Statewide, aUnion would have me drawan inference therefrom that he was transferredtransfer that was made without his knowledge and with no apparentchangeinorder to avoid having him join the Union The pointis immaterial and Iin his working conditions, Ferrara Brotherssigned acontractwiththedraw no suchinference.Union covering the drivers of their concrete mixer trucks. Although Ragano2All dates hereinafter are in the year 1973 unlessotherwise specified.drove a concrete mixing truck he was not required tojoin the Union The FERRARA BROTHERS BLDG.MATERIALS CORP.523$5.53 an hour, and was further taken aback by the fact thatRaganohad proposed to call in the union delegate tostraighten Respondent out. Accordingly, he lost his temperand ordered Ragano to leave.I conclude that inasmuch as Ragano's statement that hehad joined the Union and proposed to call on the delegatefor help formed part of the reason for his discharge, thisdischarge violates Section 8(a)(3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICE ONCOMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with Respondent's businessoperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:I shall further recommend that Ragano be made wholefor any loss of earnings suffered by reason of his dischargeby payinghim a sumofmoney equal to that which hewould have earned as wages from the date he wasterminated to the date of reinstatement or proper offer ofreinstatement,as the case may be, less his net earningsduring such period. Backpay is to be computed on aquarterlybasis in the mannerestablished inF.W.Woolworth Company,90 NLRB 289, with interest thereonat 6 percent calculated according to the formula set forthinhis Plumbing & Heating Co.,138 NLRB 716. The make-whole remedy, of course, should be based on a wage of $5an hour. There is no showing in this case that Ragano wasat any time offered or promised any greater wage.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER4CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.TheUnionisa labor organization within themeaning of Section 2(5) of the Act.3.By discharging Carmine Ragano in part because ofhismembership in and threat to invoke the offices of theUnion,Respondent has discriminated against employeeswith regard to the hire and tenure and terms andconditions of employment thereby discouraging member-ship in theUnion,and has engaged in unfair laborpractices within the meaning of Section8(a)(3) of the Act.4.By the foregoing conduct Respondent has interferedwith, restrained,and coerced its employees in the exerciseof the rights guaranteed in Section7 of the Act,and havetherebyengaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(l) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices within the meaning of the Act, I shallrecommend that it cease and desist therefrom, and takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act. In view of my finding that Respondentunlawfully discharged Carmine Ragano, I shall recom-mend that Respondent be ordered to offer him immediateand full reinstatement to his former job or, if that job is notavailable, to a substantially equivalent position, withoutprejudice to his seniority and other rights and privileges .33 I rejectthe General Counsel's suggestion that Respondentbe orderedto reinstate Ragano to the positionof truckdriver.The evidence does notreveal that he was assignedany truck or definitelypromised that he wouldbe assignedto any truck upon the delivery of trucksto Respondent andfurther in view of Ragano'swork historywith Respondent, I find thatinasmuchas the truckswere not delivered untilAugust, the possibility of hishaving become a truckdnver is too remote to require Respondent to makeRespondent,Ferrara Brothers Building Materials Corp.,and Statewide Systems, Inc., Brooklyn, New York, theirofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging employees or otherwise discriminating inany manner with respect to their tenure of employment orany term or condition thereof, because they engaged inactivity on behalf of Local 282, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica or any other labor organization.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exercise oftheir rights to self-organization, to form labor organiza-tions, to join or assist the above-named Union or any otherlabor organization, to bargain collectively through repre-sentatives of their own choosing,and to refrain therefrom.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer to Carmine Ragano immediate and fullreinstatement to his former job or, if this job no longerexists, to a substantially equivalent job, without prejudiceto his seniority and other rights and privileges previouslyenjoyed by him, and make him whole for any loss of payhe may have suffered by reason of Respondent's discrimi-nation against him with interest at the rate of 6 percent asprovided in the section above entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports,and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.him whole on this basis4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes 524DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Post at its facility in Brooklyn, New York, copies ofthe attached notice marked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional Director forRegion29, after being duly signed by its representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.5 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the- National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at whichall sideshad the opportunity topresenttheir evidence, an Administrative Law Judge of theNationalLaborRelationsBoard has found that weviolated theNational LaborRelationsAct, and hasordered us to post this notice and to keep our word aboutwhat we say in this notice.The Actgives allemployees these rights:To engagein self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT discourage membership in Local 282,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, by discrimi-natorily discharging any employees because of theirmembership in the Union or because they call upoif'fheUnion for support.WE WILL offer Carmine Ragano reinstatemelit'to thesame job he held before we discharged him or, if thisjob no longer exists,to a substantially equivalent joband we will pay him for any earnings he lost by reasonof our discrimination against him.FERRARA BROTHERSBUILDING MATERIALSCORP., AND STATEWIDESYSTEMS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 16Court Street, Fourth Floor, Brooklyn, New York 11201,Telephone 212-596-3535.